UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 01-4025
DEREK O. PENDELTON,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
             Alexander Williams, Jr., District Judge.
                            (CR-00-248)

                      Submitted: January 30, 2002

                      Decided: February 25, 2002

    Before WIDENER, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

James E. Joyner, Forest Heights, Maryland, for Appellant. Thomas
M. DiBiagio, United States Attorney, Steven M. Dettelbach, Assistant
United States Attorney, James M. Trusty, Assistant United States
Attorney, Greenbelt, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. PENDELTON
                              OPINION

PER CURIAM:

   Derek Owen Pendelton was convicted by a jury of possession with
intent to distribute cocaine base, 21 U.S.C.A. § 841 (West 1999 &
Supp. 2001), felon in possession of a firearm, 18 U.S.C.A.
§ 922(g)(1) (West 2001), and possession of a firearm in furtherance
of a drug trafficking crime, 18 U.S.C.A. § 924(c) (1994). Pendelton
appeals his conviction. We affirm.

   Pendelton asserts error in the district court’s denial of his motion
to suppress the fruits of an search pursuant to a search warrant that
he claims was not supported by probable cause. The affidavit pre-
sented in support of the warrant application was supported by proba-
ble cause. The reliance of the requesting agent on information pro-
vided by a confidential informant was not misplaced, and the
confidential informant’s testimony at Pendelton’s trial further sup-
ported the district court’s finding that the magistrate judge had proba-
ble cause to issue the warrant. Illinois v. Gates, 462 U.S. 213, 236
(1983); United States v. Han, 74 F.3d 537, 539 (4th Cir. 1996).

   Pendelton also contends on appeal that the district court erred in
denying his motion for mistrial when evidence was admitted that he
possessed a gun prior to the date of the charged criminal activity.
"[E]vidence of uncharged conduct is not considered other crimes evi-
dence if it arose out of the same . . . series of transactions as the
charged offense, . . . or if it is necessary to complete the story of the
crime (on) trial." United States v. Kennedy, 32 F.3d 876, 885 (4th Cir.
1994) (internal quotation marks omitted). Further, "the mere fact that
the evidence involved activities occurring before the charged time
frame of the conspiracy does not automatically transform that evi-
dence into ‘other crimes’ evidence." Id. Here, the testimony and state-
ments at issue helped to explain the crime and rebutted the testimony
of one of Pendelton’s witnesses. The district court’s denial of Pendel-
ton’s motion for a mistrial was not error.

   Accordingly, we affirm Pendelton’s convictions and sentence. We
dispense with oral argument because the facts and legal contentions
                    UNITED STATES v. PENDELTON                    3
are adequately presented in the materials before the court and argu-
ment will not aid in the decisional process.

                                                        AFFIRMED